PER CURIAM.
We affirm the trial court’s summary denial of Ferguson’s claims for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850, except that af-firmance is without prejudice to appellant’s right to file an amended motion in the trial court within thirty days of the issuance of this opinion, limited to grounds two and three (labeled four by Ferguson), addressing the requirement of availability of the witnesses, pursuant to Nelson v. State, 875 So.2d 579, 583-584 (Fla.2004)(“when a defendant fails to allege that a witness would have been available, the defendant should be granted leave to amend the motion within a specified time period”).

Affirmed.

GUNTHER, FARMER and MAY, JJ., concur.